Case 1-Ly-45910-€SS DOC oo Filed 04/49/20 Entered 04/29/20 Lois flog

BANKRUPTCY DEPT.

 

L T 53 GIBSON STREET
AMBER BAY SHORE, NY 1 1706

TEL: (631) 969-3100
FRENKEL LAMBERT WEISS WEISMAN & GORDON, LLP Fax: (631) 982-1459

April 29, 2020

Hon. Elizabeth S. Stong

United States Bankruptcy Court
Eastern District of New York

Conrad B. Duberstein U.S. Courthouse
271-C Cadman Plaza East

Brooklyn, NY 11201-1800

Re: Krichevsky, Michael
Chapter 11 Case No: 19-43516-ess
Our File No.: 01-092846-B00

Dear Judge Stong:

My office represents Select Portfolio Servicing, Inc. as servicer for U.S. Bank N.A., successor trustee to Bank of America,
N.A., successor in interest to LaSalle Bank N.A., on behalf of the holders of the WaMu Mortgage Pass-Through Certificates,
Series 2005-AR15.

My office intends to appear at the Case conference on April 30, 2020 which the U.S. Trustee has confirmed is going
forward. The information regarding appearing counsel from Frenkel Lambert is:

Karen Sheehan, Esq. Representing Select Portfolio Servicing, Inc. as servicer for U.S. Bank N.A., successor trustee to
ksheehan@flwlaw.com Bank of America, N.A., successor in interest to LaSalle Bank N.A., on behalf of the holders of the
WaMu Mortgage Pass-Through Certificates, Series 2005-AR15.

Should the Court or any party have any questions, please do not hesitate to contact me.

Very truly yours,
Frenkel Lambert Weiss Weisman & Gordon, LLP

By: /s/ Michelle C. Marans
Michelle Marans, Esq.
Counsel for Creditor

ONE WHITEHALL STREET, 207TH FL. e NEW YORK, NY 10004 e TEL: (212) 344-3100
80 MAIN STREET, SUITE 460 e WEST ORANGE, NJ 07052 e TEL: (973) 325-8800
ONE EAST BROWARD BLVD. SUITE 1430 e FT. LAUDERDALE, FL.33301 e TEL: (954) 522-3233

WWW.FLWLAW.COM

 

 
